Name: COUNCIL REGULATION (EC) No 687/95 of 27 March 1995 on free distribution outside the Community of fruit and vegetables withdrawn from the market during the 1994/95 marketing year
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  social affairs;  trade policy;  cooperation policy
 Date Published: nan

 No L 71 /16 IENI Official Journal of the European Communities 31 . 3 . 95 COUNCIL REGULATION (EC) No 687/95 of 27 March 1995 on free distribution outside the Community of fruit and vegetables withdrawn from the market during the 1994/95 marketing year conditions for taking over sorting and packing costs rela ­ ting to the free distribution of apples and citrus fruit (3), and (EEC) No 2276/92 of 4 August 1992 laying down detailed rules for the application of Article 21 of Council Regulation (EEC) No 1035/72 on the common organiza ­ tion of the markets in fruit and vegetables (4) ; Whereas it should be borne in mind that transport costs outside the Community of the products concerned will be met by the charitable organizations carrying out the distribution operations in question ; Whereas, so that the viability of each operation can be checked, prior authorization should be required from the Commission ; Whereas it will be necessary for Member States to see that operations are properly carried out and to report subse ­ quently to the Commission ; Whereas, if supply difficulties in a third country and the situation on the Community market so warrant, the Commission may, after consulting the Management Committee for Fruit and Vegetables, decide to apply this Regulation to other fruit and vegetables withdrawn from the market or other destinations, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), and in particular Article 35 thereof, Having regard to the proposal from the Commission, Whereas withdrawals from the market during the 1994/95 marketing year under Regulation (EEC) No 1035/72 can be expected, particularly of apples and oranges ; Whereas Article 21 of Regulation (EEC) No 1035/72 specifies the possible recipients of withdrawn products ; Whereas, in order to improve the food supply of the peoples of certain third countries, and in particular of the victims of the conflict in the former Yugoslavia, it should be made possible for apples, oranges and any other fruit and vegetables withdrawn from the market to be sent to these countries by the agency of charitable organizations approved by the Member States ; Whereas this possibility is not provided for by Article 21 of Regulation (EEC) No 1035/72 ; whereas, however, given the food supply difficulties of the third countries in question, and in particular of the victims of the conflict in the former Yugoslavia, and the volumes of apples and oranges withdrawn from the Community market, a dero ­ gation should exceptionally be introduced from the said Article 21 in order to enable such organizations to deliver products withdrawn from the market for free distribution as humanitarian aid to the people of these countries ; Whereas sorting, packing and transport costs for fruit and vegetables withdrawn from the market that are assigned for free distribution may be taken over pursuant to Commission Regulations (EEC) No 3587/86 of 20 November 1986 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables (2), (EEC) No 2103/90 of 23 July 1990 laying down the HAS ADOPTED THIS REGULATION : Article 1 1 . Under the conditions provided for in Article 2 of this Regulation and notwithstanding Article 21 of Regula ­ tion (EEC) No 1035/72, dessert apples and oranges with ­ drawn from the market during the 1994/95 marketing year in accordance with that Regulation may, during that marketing year, be made available to charitable organiza ­ tions approved by the Member States for free distribution as humanitarian aid to people in territories of the former Yugoslavia who are affected by the conflict in that region . 2. Sorting, packing and transport costs within the Community for the operations referred to in paragraph 1 shall be taken over in accordance with Regulations (EEC) No 3587/86, (EEC) No 2103/90 and (EEC) No 2276/92.(') OJ No L 118, 20. 5. 1972, p. 1 . Regulation as last amended by Regulation (EC) No 2753/94 (OJ No L 292, 12. 11 . 1994, p. 3). (2) OJ No L 334, 27. 11 . 1986, p. 1 . Regulation as last amended by Regulation (EEC) No 2868/93 (OJ No L 262, 21 . 10. 1993, p. 27). (3) OJ No L 191 , 24. 7. 1990, p. 19 . (4) OJ No L 220, 5. 8 . 1992, p. 22. Regulation as amended by Re ­ gulation (EEC) No 1445/93 (OJ No L 142, 12. 6. 1993, p. 27). 31 . 3 . 95 P EN Official Journal of the European Communities No L 71 / 17 3. No export refund shall be granted on products dispatched pursuant to paragraph 1 . The customs export, transit and any T5 document issued shall carry the endor ­ sement 'No refund'. Article 2 Member States shall submit to the Commission proposals by their agreed charitable organizations for free distribu ­ tion operations. The Commission, having regard to what assurances are available of a satisfactory outcome and to the situation as regards market withdrawals, shall decide whether or not to authorize the operation. 2. At the end of the 1994/95 marketing year, Member States shall inform the Commission of the quantities distributed under this Regulation and their recipients . Article 4 1 . Any detailed provisions required for application of this Regulation, in particular as regards coordination under the Community emergency humanitarian aid plan for the former Yugoslavia, may be adopted in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72. 2. The Commission may decide, in accordance with the procedure referred to in paragraph 1 , to respond to serious supply difficulties in third countries by applying this Regulation to other fruit and vegetables withdrawn from the market or other destinations . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article J 1 . Member States shall take all requisite action to ensure proper execution of free distribution operations . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1995. For the Council The President J. PUECH